

117 HR 5078 IH: First Time Homeowner Savings Plan Act
U.S. House of Representatives
2021-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5078IN THE HOUSE OF REPRESENTATIVESAugust 23, 2021Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the amount that can be withdrawn without penalty from individual retirement plans as first-time homebuyer distributions.1.Short titleThis Act may be cited as the First Time Homeowner Savings Plan Act.2.Increase in limitation on penalty-free first-time homebuyer distributions(a)In generalSection 72(t)(8)(B)(i) of the Internal Revenue Code of 1986 is amended by striking $10,000 and inserting $25,000.(b)Inflation adjustmentSection 72(t)(8) of such Code is amended by adding at the end the following new subparagraph:(F)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2022, the $25,000 amount in subparagraph (B)(i) shall be increased by an amount equal to—(i)such dollar amount, multiplied by(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2021 for calendar year 1992.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $100..(c)Effective dateThe amendments made by this section shall apply to distributions made December 31, 2021, in taxable years ending after such date.